Citation Nr: 1003696	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-38 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a residual scar, upper right quadrant of the abdomen.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
fractured leg.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
frostbite.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
acquired psychiatric disability, to include posttraumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
concussion and/or other head injury.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
eye disability.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for ear 
problems, including otitis media and eustachian tube 
dysfunction.

8.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1980, and from October 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2005.

Six of the claims in this appeal have been the subject of 
prior final denials.  The RO reopened all of the claims, 
despite stating, as to each claim, that there was "no 
evidentiary basis upon which to reconsider this claim."  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial).

The issues numbered 4 through 8 on the title page of this 
decision are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residual abdominal scars are stable, superficial, non-
tender, and do not affect the function of the abdomen; the 
schedular criteria are adequate.

2.  Evidence received since the February 2004 decision 
denying service connection for a leg fracture does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  

3.  Evidence received since the February 2004 decision 
denying service connection for frostbite does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  

4.  Evidence received since the February 2004 rating decision 
denying service connection for PTSD includes evidence which 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for abdominal scars 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.71a, Diagnostic Code 7805 (2009). 

2.  New and material evidence has not been received to reopen 
the claim for service connection for a leg fracture, and the 
February 2004 RO decision remains final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has not been received to reopen 
the claim for service connection for frostbite, and the 
February 2004 RO decision remains final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, and of his and VA's 
respective obligations in obtaining various types of 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the increased rating claim, he must also be 
informed of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., treatment records, or statements of 
personal observations from other individuals.  He must be 
informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)Such notice was provided in connection with the 
Veteran's claim in May 2008.  Other notice requirements 
mandated by that decision were found to be beyond the scope 
of notice required by the VCAA in a Federal Circuit Court 
decision which vacated that decision.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life."  

Although this letter was not sent until after the initial 
adjudication of the claim, it was followed by readjudication 
and the issuance of a supplemental statement of the case in 
November 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Although he was not provided information regarding effective 
dates, as to this specific claim, there is no rating or 
effective date to be assigned as a result of this decision; 
it was harmless error to have omitted notice as to this 
element.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, there are additional notice requirements that 
must be met in a case involving a prior finally denied claim.  
See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  Sufficient 
notice was provided as to the issues decided in this decision 
in a letter dated in July 2005, which letter explained that 
the service connection claims had been previously denied, and 
that new and material evidence would be required to reopen 
the claims.  The letter explained what type of evidence would 
constitute "new" and "material" evidence, generally in the 
context of examining the bases for the denial in the prior 
decision, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The 
Veteran's VA and service treatment records have been 
obtained, and he has not identified any other potentially 
relevant evidence.  A VA examination was provided in August 
2005, which described the disabilities in sufficient detail 
for the Board to make an informed decision on the issues 
decided below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  There is no evidence indicating that there has been 
a material change in the service-connected disorder since 
this last evaluation.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  Moreover, 
in connection with a claim to reopen, the VCAA explicitly 
states that, regardless of any assistance provided to the 
claimant, VA does not have a duty to obtain a medical opinion 
if the claim is not reopened.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased (Compensable) Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran sustained a knife wound to the abdomen in 
service.  Exploratory laparotomy in September 1979 disclosed 
that there had been no intra-abdominal injury.  In February 
1981, he underwent surgery to remove retained sutures.  In 
September 1986, service connection was granted for the 
residual stab sound scar, evaluated non-compensably 
disabling.

On a VA examination August 2005, the Veteran complained of 
gastrointestinal symptoms, which he attributed to his 
service-connected disability.  Examination disclosed a small 
semi-circular 1.5-cm scar that was irregular, which, 
according to the Veteran, was the site of the entrance wound 
from the knife injury.  In addition, he had a median scar 
from the xiphoid to the pubic area, which was well-healed and 
not retracted.  Despite its size, the scar was not 
particularly disfiguring and there was no tenderness.  
Examination of the abdomen was unremarkable, and bowel sounds 
were normal.  The impression was that the scars were without 
impairment.  The doctor noted that his non-specific abdominal 
distress symptoms were unlikely related to either the knife 
wound or the exploratory surgery.  

VA treatment records dated from 2006 to 2008 do not show 
abdominal complaints.  

Scars that are deep or cause limited motion warrant a 
20 percent evaluation if covering areas exceeding 12 square 
inches, a 30 percent evaluation if covering areas exceeding 
72 square inches, and a 40 percent evaluation if covering an 
area exceeding 144 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Scars that are superficial and that do 
not cause limited motion warrant a 10 percent rating for area 
or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars may also be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

The VA examination showed two abdominal scars, a small, 
irregular scar in the upper right quadrant, and a long 
surgical scar.  Neither scar is painful or unstable.  The 
scars are not large enough to warrant a compensable 
evaluation.  The examiner noted that there was no particular 
disfigurement, and photographs received in April 2007 do not 
demonstrate disfigurement.  Although he has nonspecific 
abdominal complaints, on examination, the abdomen was normal, 
and there is no other medical evidence of abdominal 
disability.  There is no other indication of limitation of 
function of the affected part.  

The veteran has not contended, nor does the evidence 
otherwise suggest, that the rating criteria are inadequate to 
describe his scar impairment, and, consequently, the question 
of an extraschedular evaluation is not raised.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In view of these factors, the weight of the evidence is 
against the claim, and the criteria do not more closely 
approximate a compensable rating.  In reaching this 
determination, the Board is mindful that all reasonable doubt 
is to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  New and Material Evidence

Service connection for frostbite was denied in a July 1985 
rating decision.  Service connection for a leg fracture was 
denied in a September 1986 rating decision.  Service 
connection for leg fracture; frostbite; and PTSD was denied 
in a February 2004 rating decision.  The Veteran did not 
appeal any of these decisions, and, accordingly, they are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2009).  However, if new and material evidence is 
received with respect to a claim which has been disallowed, 
the claim will be reopened, and if so reopened, the claim 
will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; 
Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

A.  Leg fracture and frostbite 

Evidence of record at the time of the last prior decision 
included service treatment records, which did not show 
frostbite or a leg fracture during service.  On his 
examination for entrance onto his second period of active 
duty in October 1980, a prior history of a left fibula 
fracture was noted.  On the separation examination in January 
1983, a history of a fractured leg in a fight in 1978 was 
noted, with no sequelae.  The RO determined that the service 
treatment records did not show treatment for a leg fracture 
and that there was no evidence of any residual disability.  
As to the frostbite, the RO denied the claim on the basis 
that frostbite was not shown in service.  

Evidence received since the last final decision, in February 
2004, includes a report of a VA examination conducted in 
August 2005.  This examination did not disclose any current 
residuals of a leg fracture, and X-rays of the left lower leg 
were normal.  The Veteran reported two episodes of cold 
injury while stationed in Germany.  He described a cold, 
blanched foot that gradually responded to heating.  He did 
not indicate any medical treatment for the condition since 
service.  On examination, both feet had some dependent 
erythema, with no blanching or definite Reynaud sign.  The 
examiner described the symptoms as non-specific, noting that 
there were no physical findings of cold injury except for 
slight dependent erythema, and pointed out that the Veteran 
was a smoker.  

Under these circumstances, the new evidence does not raise a 
reasonable possibility of substantiating the claim, and, 
hence, is not material.  38 C.F.R. § 3.156(a).  In this 
regard, the current findings of non-specific symptoms in the 
feet over 20 years after service do not address the issue of 
service onset or a nexus, and, as before, the service 
treatment records do not show frostbite in service.  
Significantly, the Veteran did not report a history of 
frostbite on his separation examination, despite reporting a 
number of other conditions requiring treatment.  The claim 
was denied on the basis that frostbite was not shown in 
service, and the new evidence, when considered with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.  

As to the leg fracture, the history as reported in the 
service treatment records of a leg fracture was considered in 
the prior decisions.  The new evidence of a current 
examination shows that the Veteran does not have any leg 
fracture residuals, including on X-ray.  Hence, the Board 
finds that new and material evidence has not been presented, 
and the February 2004 RO decision remains final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

B.  PTSD 

Concerning the issue of service connection for PTSD, evidence 
received since the prior final decision in February 2004 
includes a VA outpatient treatment record dated in June 2006, 
showing that PTSD, based on the stabbing incident, was noted 
as a rule out diagnosis.  Previously, the Veteran's claim had 
been denied on the basis that he did not have PTSD related to 
service.  The new evidence, which shows that further 
investigation is required to determine whether he has PTSD 
due to service, relates to an unestablished fact necessary to 
substantiate the claim, and presents a reasonable possibility 
of substantiating the claim.  Hence, the claim is reopened 
with the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.   




ORDER

Entitlement to a compensable rating for scar of the right 
thigh is denied.

The application to reopen a claim for service connection for 
a leg fracture is denied. 

The application to reopen a claim for service connection for 
frostbite is denied. 

New and material evidence to reopen the claim for service 
connection for PTSD has been received; to that extent only, 
the appeal is granted.


REMAND

Acquired psychiatric disability, to include PTSD 

As noted above, the Veteran must be afforded an examination 
to determine whether he has PTSD due to an in-service 
stressor, in view of the June 2006 diagnosis showing that 
PTSD was to be ruled out.  In addition, an earlier VA 
examination, in October 2005, noted that although the Veteran 
did not qualify for an diagnosis of PTSD, he displayed 
symptoms of stress and anxiety and he had been treated for 
anxiety in service.  Service treatment records show that 
insomnia, rule out depression, was shown on one occasion in 
October 1979, and that again June 1982, a psychiatric 
evaluation resulted in a diagnosis of adjustment disorder 
with depression.  This must be considered as part of the 
Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (The Court pointed out that the Veteran is not 
competent to diagnose his various conditions, in concluding, 
in a case involving service connection for PTSD when the 
record showed diagnoses of other mental conditions, that such 
conditions were part of the claim).    

Bilateral hearing loss and ear problems

Concerning the claims for service connection for bilateral 
hearing loss, and to reopen a claim for ear problems 
including otitis media and eustachian tube dysfunction, the 
Board finds that in view of the service treatment records 
which show numerous complaints involving ear pain and 
infections, these claims are inextricably intertwined.  In 
this regard, in order to decide the claim as to hearing loss, 
an examination should be afforded to determine whether the 
Veteran has a hearing loss disability due to any in-service 
events, including these ear conditions shown in service.  

Concussion or head injury residuals

As to the application to reopen the claim for service 
connection for concussion residuals, the requirements of Kent 
have not been met.  Particularly since the initial rating 
decision notice, in September 1986, did not notify the 
Veteran of the basis for the denial of his claim, this cannot 
be considered nonprejudicial.  Specifically, the Veteran 
claims that he sustained several head injuries and/or 
concussions in service.  In an administrative decision dated 
in June 1986, the RO determined that injuries sustained in 
one injury, in December 1978, were due to willful misconduct 
and thus not sustained in the line of duty.  The file does 
not reflect the Veteran received notice of this 
administrative decision.  The September 1986 and subsequent 
rating decisions essentially were based on willful 
misconduct, but, first, that only pertained to one of the 
Veteran's claimed injuries, and, second, the Veteran must be 
afforded an opportunity to submit new and material evidence 
as to that aspect of his claim.  

Eye condition 

Finally, as to the application to reopen the claim for 
service connection for an eye condition, although no new and 
material evidence has been submitted, the Board is not 
precluded from ordering an examination where indicated.  In 
this case, the service treatment records show several eye 
abnormalities attributed to trauma, apparently during his 
first period of service, and at the time of separation from 
his first period of service in February 1980, his physical 
profile pertaining to the eyes was 2, as compared with the 
normal value of 1 for the other body systems.  


Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Kent decision, 
review the prior, final denials of the 
issues of service connection for 
concussion and/or head injury 
residuals.  Determine the bases for the 
denials, and what element or elements 
would be required to establish service 
connection for each issue.  Notify the 
veteran of these factors, and of what 
evidence would be necessary to 
substantiate the element or elements 
found insufficient in the previous 
denials.  In particular, provide the 
Veteran with specific notice as to the 
administrative decision dated in June 
1986, to include what injury was found 
to be due to willful misconduct, the 
evidentiary basis for that decision, 
and what evidence the Veteran could 
submit to reopen the claim as to the 
issue of willful misconduct.  

2.  Take appropriate development, 
notice and adjudicatory action based on 
the Veteran's response, if any, taking 
care to ensure that injuries attributed 
to willful misconduct are analyzed 
separately from other claimed injuries. 

3.  Undertake all notification and 
development actions required by law for 
the reopened and expanded claim for 
service connection for an acquired 
psychiatric disability, to include PTSD.  
Specifically, the veteran should be 
notified that other psychiatric 
disability is included as part of his 
claim for service connection for PTSD.  

4.  Obtain all records of VA treatment 
during the period from February 2008 to 
the present. 

5.  Then, schedule the veteran for 
appropriate VA examinations.  For each 
examination, the entire claims folder and 
a copy of this REMAND must be made 
available the physician.  It would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examinations should address the 
following:

a.  Acquired psychiatric disability:  To 
determine whether the Veteran has PTSD, 
due to a corroborated in-service 
stressor, or whether he otherwise has a 
current acquired psychiatric disability, 
which had its onset during or is 
otherwise related to service.  

b.  Ear conditions, including hearing 
loss:  To determine whether the Veteran 
currently has a hearing loss disability 
due to any in-service events, including 
the multiple ear infections shown in the 
service treatment records.  In addition, 
the examiner should determine whether the 
Veteran currently has any other residuals 
of those infections.  

c.  Eye condition:  To determine whether 
the Veteran currently has residuals of 
eye conditions noted in service, 
including the following:
*	history of multiple pigmented scars of 
right retina in prior service noted in 
October 1980; 
*	traumatic choroidal scarring noted in 
October 1980;
*	pigment scar in the macula of the 
right eye due to ocular trauma noted in 
January 1981; and
*	conjunctivitis noted in October 1981.  
The examiner should determine whether the 
Veteran has a current, chronic eye 
disability related to any or all of those 
conditions. 

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal.  If any claim is 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


